PRICE, Presiding Judge.
Appellant, Leon Trammell, filed in the circuit court of Jefferson County a petition for a writ of error coram nobis. The trial court, after an oral hearing denied the writ. The petitioner appeals.
The trial court’s statement and findings, which are fully borne out by the transcript of the evidence taken on the hearing, are as follows:
“The petitioner was sworn as a witness and testified that prior to January'31, 1961, on which date he plead guilty to Forgery, he had gone to the office of the Deputy Circuit Solicitor, Elias C. Watson, to discuss the case with him, and discussed with Mr. Watson the possibility of his pleading guilty to Forgery as charged. He testified that Mr. Watson told him that if he plead guilty to Forgery, he would recommend to Judge King a sentence of three years in the penitentiary and would further recommend that petitioner be placed on probation for five years, that when he entered a plea of guilty, Judge King sentenced him to five years imprisonment in the penitentiary and upon Mr. Watson’s recommendation placed him on probation for a period of ten years, that on March 24, 1961, Judge King revoked his probation for difficulty between petitioner and his landlady. When asked by the court if he was sure that,Mr. Watson did not tell him that if he went on to the penitentiary and served his sentence without probation, he would recommend three years punishment, but if he were placed on probation, he would recommend that punishment be fixed at five years. The petitioner stated that he did not know that that could be where he got that figure of three years.
*488“The court makes the following finding of facts:
“1. It was never established by clear or crediable (sic) testimony that the Solicitor ever offered to recommend a three year sentence and probation, but that he, in fact, did recommend the five year sentence and recommended that the petitioner be placed on probation. Petitioner was very hazy in his response to the court as to just what Mr. Watson told him he would recommend.”
We find no error in the trial court’s denial of the writ.
The judgment is affirmed.
Affirmed.